Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of claim 1 comprising inter alia, as the illumination controller increases a light amount of the illumination light in one of the one frame period and the one field period in a state in which the first integrated light amount is a maximum integrated light amount, the illumination controller performs a first increasing transition operation of decreasing the first integrated light amount by a predetermined transition amount and increasing the second integrated light amount by the predetermined transition amount, and wherein the illumination controller adjusts the output period of the first pulse after the first increasing transition operation so that an increased amount of the light amount of the illumination light corresponds to the first integrated light amount.
Ono et al. teaches an imaging system comprising: an illumination portion (242) configured to emit illumination light with which a main target is illuminated; an imager (244f) including pixels two-dimensionally arrayed and each configured to generate an electrical signal by photoelectrically converting received light; a reader (244g) having a reading period during which part of lines of the pixels are read in one of one frame period and one field period and configured to sequentially read the electrical signals generated by the pixels for each line of the pixels; and an illumination controller (82) configured to control an intensity of the illumination light based on modulated illumination for modulating the intensity of the illumination light in a non-reading period as a period other than the reading period (para [0120]) wherein the modulated illumination has a first integrated light amount as a product of a variable intensity of a first pulse (PWM control) and an output period of the illumination light and a second integrated light amount as a product of a constant intensity of a second pulse (current control) and the output period (para [0121]-[0129]).  However, Ono et al. does not teach the illumination controller causes a predetermined light amount that is not larger than a maximum value of the first integrated light amount and is not smaller than a minimum value of the second integrated 
Soeda et al. teaches an illumination controller (91) configured to control an intensity of the illumination light based on modulated illumination for modulating the intensity of the illumination light  wherein the modulated illumination has a first integrated light amount as a product of a variable intensity of a first pulse and an output period of the illumination light and a second integrated light amount as a product of a constant intensity of a second pulse and the output period (page 11, lines 425-458), and the illumination controller causes a predetermined light amount that is not larger than a maximum value of the first integrated light amount and is not smaller than a minimum value of the second integrated light amount to transit between the first integrated light amount and the second integrated light amount (FIG. 11, page 11, lines 425-458).  However, Soeda et al. also does not teach a first increasing transition operation of decreasing the first integrated light amount by a predetermined transition amount and increasing the second integrated light amount by the predetermined transition amount.  Therefore, Soeda et al. fails to meet the current limitations of the claim.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of claim 17 comprising inter alia, as the illumination controller decreases a light amount of the illumination light in one of the one frame period and the one field period in a state in which the first integrated light amount is a minimum integrated light amount, the illumination controller performs a first decreasing transition operation of decreasing the second integrated light amount by a predetermined transition amount and increasing the first integrated light amount by the predetermined transition amount, and wherein the illumination controller adjusts the output period of the first pulse after 
Ono et al. teaches an imaging system comprising: an illumination portion (242) configured to emit illumination light with which a main target is illuminated; an imager (244f) including pixels two-dimensionally arrayed and each configured to generate an electrical signal by photoelectrically converting received light; a reader (244g) having a reading period during which part of lines of the pixels are read in one of one frame period and one field period and configured to sequentially read the electrical signals generated by the pixels for each line of the pixels; and an illumination controller (82) configured to control an intensity of the illumination light based on modulated illumination for modulating the intensity of the illumination light in a non-reading period as a period other than the reading period (para [0120]) wherein the modulated illumination has a first integrated light amount as a product of a variable intensity of a first pulse (PWM control) and an output period of the illumination light and a second integrated light amount as a product of a constant intensity of a second pulse (current control) and the output period (para [0121]-[0129]).  However, Ono et al. does not teach the illumination controller causes a predetermined light amount that is not larger than a maximum value of the first integrated light amount and is not smaller than a minimum value of the second integrated light amount to transit between the first integrated light amount and the second integrated light amount.  Ono et al. further does not teach a first decreasing transition operation of decreasing the second integrated light amount by a predetermined transition amount and increasing the first integrated light amount by the predetermined transition amount.  Therefore, Ono et al. fails to meet the current limitations of the claim.
Soeda et al. teaches an illumination controller (91) configured to control an intensity of the illumination light based on modulated illumination for modulating the intensity of the illumination light  wherein the modulated illumination has a first integrated light amount as a product of a variable intensity of a first pulse and an output period of the illumination light and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795